Citation Nr: 1432053	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-30 564	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected chronic sinusitis.

2.  Entitlement to service connection for stress fractures of the left foot.

3.  Entitlement to an initial compensable evaluation for a right foot bunion.

4.  Entitlement to an initial compensable evaluation for seasonal allergic rhinitis with a deviated septum.

5.  Entitlement to an initial compensable evaluation for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, (1) denied service connection for sleep apnea and left foot stress fractures, and (2) granted service connection for sinusitis, seasonal allergic rhinitis with deviated septum, right foot bunion, and urinary tract infection (UTI), awarding noncompensable ratings effective June 1, 2006.  The Veteran thereafter filed a notice of disagreement with respect to the UTI rating.  In May 2009, the RO increased the UTI rating to 10 percent, effective June 1, 2006.  The RO issued a statement of the case, but the Veteran did not perfect an appeal of this rating.  Thus, the issue is not in appellate status.

In April 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file, which reflects that the Board would keep the record open for a period of 60 days for the submission of additional evidence.  See Hearing Transcript at 14.  No additional evidence has been received.


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran has sleep apnea.

2.  The Veteran developed stress fractures in her left foot as a result of her active military service.

3.  The Veteran's seasonal allergic rhinitis with deviated septum is not manifested by polyps, obstruction greater than 50 percent on both sides, or complete obstruction on one side.

4.  The Veteran's sinusitis is not manifested by any incapacitating episodes requiring prolonged antibiotic treatment, and there is no evidence of three or more qualifying non-incapacitating episodes of sinusitis within any given year.  

5.  The Veteran's right foot bunion is manifested by pain or tenderness and mild right hallux valgus, with no operation required, and it is not equivalent to amputation of the right great toe, approximating no more than mild disability of the right great toe or foot.


CONCLUSIONS OF LAW

1.  The Veteran does not have sleep apnea that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The Veteran has stress fractures of the left foot that are the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).
 
3.  The criteria for an initial compensable evaluation for service-connected seasonal allergic rhinitis with deviated septum have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1 - 4.7, 4.97, Diagnostic Codes (DCs) 6502, 6522 (2013).

4.  The criteria for an initial compensable evaluation for service-connected sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1 - 4.7, 4.97, DC 6512 (2013).

5.  The criteria for an initial compensable evaluation for service-connected right foot bunion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1 - 4.7, 4.97, DCs 5280, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, a pre-decisional letter dated in September 2006 complied with VA's duty to notify the Veteran with regards to the service connection issues addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Where, as here with the claims for initial compensable ratings for the service-connected disabilities, service connection has been granted, that claim is substantiated.  No additional VCAA notice is required with respect to the downstream issue of the rating assigned to the now service-connected disabilities. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, VA has complied with its duty to assist the Veteran in the development of her claims.  VA has obtained service treatment records (STRs), private treatment records, and VA treatment records.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file and she has not contended otherwise. 

The VA examinations are adequate for adjudication purposes.  The October 2006, October 2008, March 2009, and November 2012 (with February 2013 addendum) examiners described in full the current manifestations of the Veteran's right foot bunion, sinusitis, and rhinitis.  These VA examiners also reviewed the claims file, examined the Veteran, and considered her lay statements.

II.  Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

A.  Sleep Apnea

The Veteran contends that she has sleep apnea as a result of military service.  Specifically, she maintains that her snoring and dry mouth began during her military service.  The Veteran asserts that she underwent septoplasty and turbinectomy in 1994, a palate-uvulo-pharyngoplasty in 2002, and a second turbinectomy in 2002 in an attempt to correct her snoring.  

The record contains two sleep studies (March 2006 and July 2008) that are negative for sleep apnea.  The Veteran was noted to have benign mild snoring and periodic limb disorder.  A March 2009 VA examiner reviewed these studies and opined that the Veteran does not suffer from sleep apnea.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  Here, there is no competent evidence showing a diagnosis of sleep apnea during the appeal period.  While the Veteran is competent to describe her snoring, she is not competent to diagnose a disability where such requires specialized medical training or knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the claim; there is no doubt to be resolved; service connection for sleep apnea is not warranted.

B.  Left Foot Stress Fractures

STRs establish that no stress fractures were noted upon X-ray in October 2005.  However, the radiologist recommended that a bone scan performed.  A February 2006 bone scan was consistent with stress-related changes in all bones of the left foot and ankle, as well as subacute stress fractures in the second and third metatarsals.  

The Board recognizes that X-rays of the Veteran's left foot dated in March 2007 and March 2009 showed no evidence of stress fractures, and that a March 2009 VA examiner reviewed those X-rays and found no evidence of fractures.  The Veteran acknowledges that the stress fractures have healed (see July 2007 Notice of Disagreement), but asserts that the areas where they occurred continue to cause her pain (see July 2009 VA Form 9).  The current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  A claimant may be granted service connection even though the claimed disability resolves prior to VA's adjudication of the claim.  Id.  As suggested by the October 2005 clinician, a bone scan is a more definitive study to show whether stress fractures are present or not.  Therefore, in light of the in-service diagnosis and the holding in McClain, and resolving reasonable doubt in the Veteran's favor, service connection is warranted for stress fractures of the left foot.

III.  Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

The Court has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Given that the Veteran appealed from an initial grant, the Board will evaluate the issues as claims for higher evaluations of the original awards.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  

A.  Allergic Rhinitis

In May 2007, the RO granted service connection for seasonal allergic rhinitis with deviated septum and assigned a noncompensable evaluation under DCs 6502-6522.  Allergic rhinitis is evaluated under the criteria set forth in DC 6522.  A 30 percent evaluation is assigned when polyps are shown.  Without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, a 10 percent evaluation is assigned.  38 C.F.R. § 4.97.  The schedule provides that a 0 percent (noncompensable) evaluation is assignable when the requirements for a compensable evaluation are not met, even when a 0 percent evaluation is not specifically listed under the applicable Code.  38 C.F.R. § 4.31.  Under DC 6502, a compensable rating is assignable for a deviated septum when there is 50 percent obstruction on both sides or complete obstruction on one side.  Id.  

The Board acknowledges the Veteran's assertions that her nasal passages are blocked and that she must breathe through her mouth.  However, no evidence of polyps or obstruction was found by any of the three VA examiners.  The Veteran has prominent turbinates, as noted by the October 2006 and March 2009 examiners, but the examination reports do not indicate that there is a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Thus, a compensable rating is not warranted under DC 6502 or DC 6522.  Furthermore, while the Veteran may be competent to testify as to difficulty breathing through her nostrils, she is not competent to differentiate between a true nasal obstruction and mere congestion or narrow nasal passages.  As the evidence has remained relatively static during the appeal, there is no cause for staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

B.  Sinusitis
 
In May 2007, the RO granted service connection for sinusitis and assigned a noncompensable evaluation under DC 6512, effective June 1, 2006. 

The rating criteria for all forms of sinusitis (DCs 6510 through 6514) are as follows:   A rating of 0 percent is assigned for sinusitis detected by X-ray only.  A rating of 10 percent is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or, three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A rating of 30 percent is assigned for three or more incapacitating episodes per year requiring prolonged antibiotic treatment or more than six non-incapacitating episodes per year.  A rating of 50 percent is assigned following radical surgery with chronic osteomyelitis or near-constant sinusitis characterized by headaches, pain and tenderness of the affected sinus and purulent discharge or crusting after repeated surgeries.

A Note appended to the rating criteria for sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for the service-connected sinusitis.  At no time during the appeal period has the Veteran been shown to have actual active sinusitis, purulent discharge, or crusting.  The Veteran does not assert, and the evidence of record does not suggest, that she has had any headaches or incapacitating episodes of sinusitis that required antibiotic treatment.  Indeed, she told the March 2009 VA examiner that she "[does] not get sinusitis anymore" now that she takes Zyrtec for her allergies.  Therefore, a compensable rating is not warranted under DC 6512.  As the evidence has remained relatively static during the appeal, there is no cause for staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

C.  Right Foot Bunion

In May 2007, the RO granted service connection for right foot bunion and assigned a noncompensable evaluation, effective June 1, 2006. 

DC 5280 provides for a 10 percent rating where hallux valgus is severe, if equivalent to amputation of the great toe; or where there has been an operation with resection of the metatarsal head.  See 38 C.F.R. § 4.71a, DC 5280.  The Board observes that hallux valgus is generally defined as angulation of the great toe toward the other toes, where the great toe may ride under or over the other toes.  Dorland's Illustrated Medical Dictionary 829 (31st ed. 2007).  Furthermore, a bunion is defined as an abnormal prominence of the inner aspect of the first metatarsal head, which may result in a valgus displacement of the great toe.  Id. at 264.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a compensable rating for the service-connected right foot bunion
The lay and medical evidence is generally consistent as to the Veteran's right great toe bunion.  Specifically, there is a bunion that is painful or tender, especially when the Veteran wears tight shoes.  See, e.g., March 2009; October 2008, and October 2006 VA examination reports; April 2014 testimony.  The March 2009 VA examiner noted mild increased soft tissue density on the medial first metatarsal head with mild valgus rotation of the hallux on the first metatarsal.  The Veteran's gait is normal.  She is able to walk on a regular basis, and there is no interference with her employment or daily activities other than pain in the right great toe area.  Accordingly, the Board finds that the Veteran has no more than mild impairment or functional loss as a result of the right foot bunion.  Furthermore, she has not had any operation on the right great toe, and the disability is not equivalent to amputation of the toe.  Therefore, a compensable rating is not warranted under DC 5280.  As the evidence has remained relatively static during the appeal, there is no cause for staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that ratings of 10, 20, 30, and 40 percent are available for "other foot injuries" under DC 5284.  However, to warrant a compensable rating under this code, there must be at least moderate disability.  See 38 C.F.R. § 4.71a.  As the Veteran's right foot bunion approximates no more than a mild disability for the reasons discussed above, a higher rating is not warranted under this Code.

D.  Other Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the Board refer any of the rating claims to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116. 

In regard to the first step of Thun, the Veteran's noncompensable ratings contemplate her subjective complaints of pain, minimal functional impairment, and nasal obstruction (trouble breathing through her nose).  She has not reported any other symptoms associated with her disabilities, and the Board concludes that the rating schedule addresses the Veteran's symptoms.

With respect to the second Thun element, the Veteran has not asserted, and the evidence of record does not show, that these disabilities have resulted in frequent hospitalization or marked interference with employment.  Accordingly, referral for extraschedular consideration is not warranted.

The Board has also considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran does not contend, nor does the evidence show, that she is unemployable as a result of any of the service-connected disabilities on appeal.  As such, a claim for a TDIU is not raised by the evidence of record. 


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for left foot stress fractures is granted.

Entitlement to an initial compensable evaluation for a right foot bunion is denied.

Entitlement to an initial compensable evaluation for seasonal allergic rhinitis with deviated septum is denied.

Entitlement to an initial compensable evaluation for sinusitis is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


